I HAVE RECEIVED YOUR LETTER INQUIRING, IN ESSENCE, WHETHER A TAG AGENT MAY SEEK THE OFFICE OF MAYOR WITHOUT VIOLATING THE DUAL OFFICE HOLDING PROHIBITIONS OF OKLAHOMA LAW, SPECIFICALLY ARTICLE II, SECTION 6 AND 51 O.S. 6. YOU HAVE INFORMED ME ORALLY THAT YOU ARE NOT REQUESTING A FORMAL OPINION BUT, DUE TO TIME RESTRAINTS, SEEK ONLY AN INFORMAL SEARCH FOR PRIOR OPINIONS OF THE ATTORNEY GENERAL ON THIS ISSUE. A QUICK EXAMINATION OF PRIOR OPINIONS INDICATES THAT THIS ISSUE WAS LAST EXAMINED IN A.G. OPIN. 73-237 (A COPY OF WHICH IS ATTACHED). THE OPINION HOLDS GENERALLY THAT A TAG AGENT IS NOT AN OFFICER AS CONTEMPLATED BY 51 O.S. 6. (DUAL OFFICE HOLDING) THE STATUTE (47 O.S. 22.22) CITED THEREIN HAS BEEN RECODIFIE D WITH MAJOR CHANGES AS 47 O.S. 1140. A READING OF 1140 DOES NOT REVEAL ANY CLEAR LANGUAGE WHICH WOULD, IN MY OPINION, ALTER THE CONCLUSION OF A.G. OPIN. 73-237. I HAVE NOT HAD AN OPPORTUNITY TO REVIEW ALL THE RELEVANT STATUTES IN TITLE 42 BUT PRESENT A.G. OPIN. 73-237 IN ORDER TO SATISFY YOUR SPECIFIC INQUIRY. IF YOU DESIRE A COMPREHENSIVE STATEMENT ON THIS MATTER WE WILL, OF COURSE, EXAMINE THIS QUESTION IN GREATER DETAIL.
(DOUGL AS B. ALLEN)